Title: To James Madison from William Keteltas, 2 September 1812
From: Keteltas, William
To: Madison, James


Sir
New York 2d Septer 1812
Gnl. Hull and his Army Prisoners at the Onset Millions opposed to thousands in population In a word the United States opposed to two pitiful and Pitiable British provinces seperated from their Guardian by an Ocean of 3000 Miles. Oh Nature what a beginning. Error some where Methinks ignorance, has assumed the empire of Wisdom Vice of Virtue, wrong of right, for When opposed to the wrongs of Great Britain, as Colonies, and her Adherents in America, the very reverse of this was the Case.
The Cause of this best presents itself to the real Lover of his Country. I have found it, Party Self agrandizment, has almost Sunk first principles and Banished from the Country that Patriotizm which gave us Independance Honor and glory as a people and a Nation, for the Want of it, we have to bewail this National disgrace.
If their was a want of supplies, this must be owing to the Contractors, Whose Appointments may not be as Censurable as their Continuance in the important trust. Porter at Niagara & Walton at Schen[e]ctady both in this State should be dismis’d if What is Stated is Correct, of one Moments neglect of duty.
They are both inimical to the administration, and wish to bring it into Contempt to Effect a Change at the ensuing Elections.
But why need I Concern myself about its support; when its Known Enemies are prefered to its known friends, and where [sic] it not for the love of Country it should Cease to disturbe My repose.
I have thought it a duty once more to make the follg Communication to the administration in Whose hands all that is dear to America is placed notwithstanding its Neglect of its best friends; then have done with all political concerns; and circumscribe My love of Country to the sole love of My Family and their Concerns Which has been divided with My country, and they the Minor Consideration and Sacrificed at the Shrine of Patriotizm.
I am informd by a Clintonian endeavoring to Cast every odium on the administration for Hull defeat that Walton the Contractor at Schenectady is a half pay British officer and that he Communicated to Gnl. Brock the Situation of Hull. You are sufficiently acquainted with the hypocritical Conduct of Porter in the Clinton interest on the Question of War the touchstone of the American Heart and of American patriotizm. If the American Army has been surrendered in the Manner Stated, Hull Must be a Coward or a Traitor. If he was without powder and Ball & provisions he had his sword in his hand. I Cannot Credit the Scandalous the Monstrous the absurd Tale that 2500 americans on their own ground; Should Yield to an inferior force, with their Bayonetes in their hands. If it Should prove true, we are disgraced and the Stain must without delay be wiped off the Nation.
Having an Eye to the Emperor of france and his extensive V[i]ews to make the most of every thing to gratify his Ambition, it appears to me, the Very time to press our Claims by negotiation for a prompt adjustment of Our rights for if he ever does us Justice it will be While at war with england. Therefore the opportunity should not be let Slip.
England must make a pease with us and that Speedily too, or her Govt. will be Questioned therefore in my humble opinion no time should be Lost in Setling with france, or to bring her Sincerely to the test. Your Obdt Servt.
William Keteltas
